Name: Council Regulation (EC) NoÃ 694/2008 of 8Ã July 2008 amending Regulation (EC) NoÃ 2866/98 as regards the conversion rate to the euro for Slovakia
 Type: Regulation
 Subject Matter: monetary economics;  Europe;  monetary relations
 Date Published: nan

 24.7.2008 EN Official Journal of the European Union L 195/3 COUNCIL REGULATION (EC) No 694/2008 of 8 July 2008 amending Regulation (EC) No 2866/98 as regards the conversion rate to the euro for Slovakia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 123(5) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Central Bank (1), Whereas: (1) Council Regulation (EC) No 2866/98 of 31 December 1998 on the conversion rates between the euro and the currencies of the Member States adopting the euro (2) determines the conversion rates as from 1 January 1999. (2) According to Article 4 of the 2003 Act of Accession, Slovakia is a Member State with a derogation within the meaning of Article 122 of the Treaty. (3) Pursuant to Council Decision 2008/608/EC of 8 July 2008 in accordance with Article 122(2) of the Treaty on the adoption by Slovakia of the single currency on 1 January 2009 (3), Slovakia fulfils the necessary conditions for the adoption of the single currency and the derogation in favour of Slovakia shall be abrogated with effect from 1 January 2009. (4) The introduction of the euro in Slovakia requires the adoption of the conversion rate between the euro and the Slovak koruna. This conversion rate shall be set at 30,1260 korunas per 1 euro, which corresponds to the current central rate of the koruna in the exchange rate mechanism (ERM II). (5) Regulation (EC) No 2866/98 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 2866/98, the following shall be inserted between the conversion rates applicable to the Slovenian tolar and the Finnish mark: = 30,1260 Slovak korunas. Article 2 This Regulation shall enter into force on 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2008. For the Council The President C. LAGARDE (1) Opinion delivered on 3 July 2008 (not yet published in the Official Journal). (2) OJ L 359, 31.12.1998, p. 1. Regulation as last amended by Regulation (EC) No 1135/2007 (OJ L 256, 2.10.2007, p. 2). (3) See page 24 of this Official Journal.